835 F.2d 451
CORNING GLASS WORKS, Plaintiff-Appellee,v.SOUTHERN NEW ENGLAND TELEPHONE COMPANY, Defendant-Appellant.
No. 298, Docket 87-7535.
United States Court of Appeals,Second Circuit.
Argued Nov. 30, 1987.Decided Dec. 17, 1987.

William L. Dorr, Rochester, N.Y.  (Harris, Beach, Wilcox, Rubin and Levey, Rochester, N.Y., James B. Curtin, Vice President and General Counsel, Southern New England Telephone Co., New Haven, Conn., of counsel), for defendant-appellant.
David M. Lascell and William D. Eggers, Rochester, N.Y.  (Nixon, Hargrave, Devans & Doyle, Alfred Michaelson, General Patent Counsel, Corning Glass Works, of counsel), for plaintiff-appellee.
Before PIERCE, MINER, and DAVIS,* Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment of the United States District Court for the Western District of New York, Michael Telesca, Judge, entered pursuant to a decision and order which 1) granted the plaintiff's request for a declaratory judgment that, pursuant to a 1975 Patent License Agreement between Western Electric Company, Inc. and Corning Glass Works, the Southern New England Telephone Company ("SNET") does not possess a sublicense for patents held by Corning Glass Works relating to optical communications systems, optical fiber devices, optical fiber interconnecting apparatus, and optical modulators;  2) rejected SNET's affirmative defenses of estoppel and acquiescence;  and 3) denied SNET's counterclaims for interference with business relationships and unfair competition.  The order is affirmed substantially for the reasons given by Judge Telesca in his thorough opinion, reported at 674 F.Supp. 999 (W.D.N.Y. 1987).



*
 Honorable Oscar H. Davis, Circuit Judge, United States Court of Appeals for the Federal Circuit, sitting by designation